     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     BEATRICE NA, CSBN 303390
 4
     Special Assistant United States Attorney
 5          Social Security Administration
            Office of the General Counsel
 6          160 Spear St. Ste 800
 7          San Francisco, CA 94105
            Telephone: (415) 977-8967
 8          Facsimile: (415) 744-0134
            E-mail: beatrice.na@ssa.gov
 9   Attorneys for Defendant
10                                     UNITED STATES DISTRICT COURT
11                                   EASTERN DISTRICT OF CALIFORNIA
12                                            SACRAMENTO DIVISION
13
                                                            ) Case No. 2:18-cv-02668-CKD
14   RANDY FIDELDY,                                         )
                                                            ) DEFENDANT’S MOTION AND ORDER
15                     Plaintiff,                           ) FOR AN EXTENSION OF TIME
                                                            )
16            vs.                                           )
                                                            )
17   NANCY A. BERRYHILL,                                    )
     Acting Commissioner of Social Security,                )
18                                                          )
                                                            )
19                     Defendant.                           )
20
21            Defendant, through her counsel of record, hereby moves the Court to extend Defendant’s
22   time for responding to Plaintiff’s Motion for Summary Judgment by 46 days, from May 13, 2019
23   to June 28, 2019. This is Defendant’s first request for an extension of time to respond to
24   Plaintiff’s Motion for Summary Judgment.
25            Defendant requests this extension due to her counsel’s heavy workload, including, but not
26   limited to, three appellate briefs due in the United States Court of Appeals for the Ninth Circuit
27   and seven district court briefs that are due for imminent briefing.
28   ///


     Def.’s Mot. & Prop. Order for Ext.; 2:18-cv-2668-CKD
 1            Defendant’s counsel respectfully requests this additional time to expend the necessary
 2   time to review the record and to evaluate the issues Plaintiff raised, and to submit Defendant’s
 3   response to Plaintiff’s Motion for Summary Judgment for review by this Court.
 4            Defendant’s counsel contacted both of Plaintiff’s counsels on May 13, 2019 regarding
 5   this extension request, and as of this filing, has not heard back from either of them.
 6            Defendant further requests that all subsequent deadlines set forth in the Court’s
 7   Scheduling Order shall be extended accordingly.
 8            Defendant requests this extension in good faith, with no intent to prolong proceedings
 9   unduly.
10
                                                            Respectfully submitted,
11
     Dated: May 13, 2019                                    MCGREGOR W. SCOTT
12                                                          United States Attorney
13
                                                   By:      /s/ Beatrice Na
14                                                          BEATRICE NA
                                                            Special Assistant United States Attorney
15
                                                            Attorneys for Defendant
16
17
                                                            ORDER
18
     APPROVED AND SO ORDERED:
19
20   Dated: May 16, 2019
21                                                             _____________________________________
                                                               CAROLYN K. DELANEY
22                                                             UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28


     Def.’s Mot. & Prop. Order for Ext.; 2:18-cv-2668-CKD
